      Case 2:20-cr-00370-VAP Document 1 Filed 08/25/20 Page 1 of 29 Page ID #:1


                                                                   8/25/2020
 1
                                                                       DD

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,               No. 2:20-cr-00370-VAP

11             Plaintiff,                    I N F O R M A T I O N

12             v.                            [18 U.S.C. § 371: Conspiracy; 18
                                             U.S.C. § 1956(a)(2)(A):
13   AMBIANCE U.S.A., INC., and              International Promotional Money
     SANG BUM NOH,                           Laundering; 18 U.S.C. § 541: Entry
14      aka “Ed Noh,”                        of Goods Falsely Classified; 18
                                             U.S.C. § 542: Entry of Goods by
15                                           Means of False Statements; 18
               Defendants.                   U.S.C. § 545: Passing False and
16                                           Fraudulent Papers Through
                                             Customhouse; 31 U.S.C.
17                                           §§ 5331(a)(1), 5322(b): Failure to
                                             File Report of Currency
18                                           Transaction in a Non-Financial
                                             Trade or Business; 26 U.S.C.
19                                           § 7206(1): Making and Subscribing
                                             to a False Tax Return; 18 U.S.C.
20                                           §§ 545, 981, and 982, 26 U.S.C.
                                             § 7301, 28 U.S.C. § 2451, 31
21                                           U.S.C. § 5317: Criminal
                                             Forfeiture]
22

23        The United States Attorney charges:
24                               INTRODUCTORY ALLEGATIONS
25        At times relevant to this Information:
26   Structure of Ambiance U.S.A, Inc.
27        1.   Defendant AMBIANCE U.S.A., INC., doing business as
28   “Ambiance Apparel” (“defendant AMBIANCE”), was incorporated in 1999
      Case 2:20-cr-00370-VAP Document 1 Filed 08/25/20 Page 2 of 29 Page ID #:2



 1   in the State of California, was located at 2465 East 23rd Street, Los

 2   Angeles, California.     Defendant AMBIANCE was a trade or business

 3   operating as an importer and exporter of textiles and garments from

 4   China, Vietnam, Cambodia, and elsewhere, with large customers

 5   including retail apparel chains, and smaller customers including

 6   individuals who owned small businesses, mostly in Mexico.

 7        2.     Defendant SANG BUM NOH, also known as “Ed Noh” (“defendant

 8   NOH”), was the key manager and day-to-day operator of defendant

 9   AMBIANCE.

10        3.     Coconspirator 1 was a Certified Public Accountant employed

11   by defendant AMBIANCE.

12   Importation Process of Foreign Goods

13        4.     The United States Department of Homeland Security, Customs
14   and Border Protection (“CBP”) was an agency responsible for
15   administering and enforcing the customs laws of the United States and
16   collecting the duties, taxes, and fees owed to the United States by
17   the importers of merchandise.
18        5.     When a shipment of foreign goods reached the United States,
19   the importer or consignee was required to file entry documents for
20   the merchandise, which required specific information relating to the
21   imported goods, such as an accurate description of the merchandise,
22   the purchase price of the merchandise, the terms of sale, and all
23   costs and services determined by law to be dutiable.          Entry documents
24   could be filed electronically and included documents such as
25   invoices, a packing list, a bill of lading, and CBP forms, such as
26   Form 7501 (Entry Summary), which contained the final invoice purchase
27   price.    CBP relied on entry documents to assess the proper duties and
28   taxes for the imported merchandise.

                                            2
      Case 2:20-cr-00370-VAP Document 1 Filed 08/25/20 Page 3 of 29 Page ID #:3



 1   Ownership of AMBIANCE and Tax Structure

 2        6.   The Internal Revenue Service of the United States Treasury

 3   Department (“IRS”) was an agency responsible for administering and

 4   enforcing the tax laws of the United States and collecting the taxes

 5   owed to the Treasury of the United States by its citizens.

 6        7.   Defendant AMBIANCE was a subchapter S corporation.            As

 7   such, its gross sales and net income were reported on a Form 1120S,

 8   United States Income Tax Return for an S Corporation, which was filed

 9   with the IRS.   Taxable income generated by defendant AMBIANCE was

10   reported on an IRS Schedule K-1 that was given to the taxpayer owner,

11   defendant NOH’s spouse.     The income “flowed through” the corporation

12   to the owner without being taxed at the corporate level.           Instead,

13   the net income was reported as such by the owner, defendant NOH’s

14   spouse, who was subject to federal income tax, on her individual

15   income tax returns filed jointly with her husband, defendant NOH, on

16   Form 1040, U.S. Individual Income Tax Return.

17        8.   Defendant AMBIANCE used an accounting software system known

18   as “LAMBS” to record its sales, receipts of payment, and accounts

19   receivable. Defendant AMBIANCE and Coconspirator 1 also used LAMBS to

20   compile end-of-year information for tax purposes, which Coconspirator

21   1 forwarded to the accountants/tax preparers for defendant AMBIANCE

22   to use in preparing defendant AMBIANCE’s annual corporate tax returns

23   and the individual joint tax return for defendant NOH.

24   Currency Reporting Requirements

25        9.   Under federal law, whenever a nonfinancial trade or
26   business, such as defendant AMBIANCE, received over $10,000 in
27   currency in one transaction or two or more related transactions that
28   occur within one year, the business was required to file a notice

                                            3
      Case 2:20-cr-00370-VAP Document 1 Filed 08/25/20 Page 4 of 29 Page ID #:4



 1   with the Secretary of the Treasury known as an IRS Form 8300 (“Form

 2   8300”) no later than 15 days after the transaction over $10,000.

 3        10.   These Introductory Allegations are incorporated into each

 4   Count of this Information.

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            4
      Case 2:20-cr-00370-VAP Document 1 Filed 08/25/20 Page 5 of 29 Page ID #:5



 1                                     COUNT ONE

 2                                 [18 U.S.C. § 371]

 3                                 [ALL DEFENDANTS]

 4   A.   OBJECTS OF THE CONSPIRACY

 5        Beginning on a date unknown to the United States Attorney, but
 6   no later than January 1, 2010, and continuing until on or about
 7   September 10, 2014, in Los Angeles County, within the Central
 8   District of California, and elsewhere, defendants AMBIANCE and NOH,
 9   and others known and unknown to the United States Attorney, conspired
10   with each other to:
11        1.   Knowingly and intentionally transport, transmit, and
12   transfer, and attempt to transport, transmit, and transfer monetary
13   instruments and funds from a place in the United States to and
14   through a place outside the United States, with the intent to promote
15   the carrying on of specified unlawful activity, namely, entering
16   goods into the United States by means of false and fraudulent
17   statements, in violation of Title 18, United States Code, Section
18   1956(a)(2)(A);
19        2.   Knowingly and willfully enter and introduce goods into the
20   United States by means of false and fraudulent statements, in
21   violation of Title 18, United States Code, Section 542;
22        3.   Knowingly, willfully, and with the intent to defraud the
23   United States, pass or cause to pass false and fraudulent documents
24   through a United States customhouse, in violation of Title 18, United
25   States Code, Section 545;
26        4.   Knowingly cause defendant AMBIANCE to fail to file currency
27   transaction reports as required by Title 31, United States Code,
28   Section 5331(a), and the regulations promulgated thereunder, in

                                            5
      Case 2:20-cr-00370-VAP Document 1 Filed 08/25/20 Page 6 of 29 Page ID #:6



 1   violation of Title 31, United States Code, Section 5324(b)(1) and as

 2   part of a pattern of illegal activity involving more than $100,000 in

 3   a 12-month period, in violation of Title 31, United States Code,

 4   Section 5324(d)(2); and

 5        5.   Knowingly and willfully make and subscribe tax returns,

 6   which were verified by a written declaration made under penalty of

 7   perjury, and which defendant NOH did not believe to be true and

 8   correct as to a material matter, in violation of Title 26, United

 9   States Code, Section 7206(1).

10   B.   MEANS BY WHICH THE OBJECTS OF THE CONSPIRACY WERE TO BE

11        ACCOMPLISHED
12        The objects of the conspiracy were to be accomplished, in
13   substance, as follows:
14   CUSTOMS FRAUD AND RELATED MONEY LAUNDERING
15        1.   Defendants AMBIANCE and NOH would order garments from
16   manufacturers in China, Vietnam, Cambodia, and elsewhere for
17   defendant AMBIANCE’s stores in Los Angeles.
18        2.   At defendants AMBIANCE and NOH’s direction, the
19   manufacturers would prepare two invoices for each order: (a) one
20   invoice that reflected a portion of the value that was later declared
21   to CBP as the value of the imports; and (b) a second, supplemental
22   invoice that reflected the remaining balance of the true cost of the
23   garments to defendant AMBIANCE.
24        3.   Defendant AMBIANCE’s employees, at the direction of
25   defendant NOH, would forward the false, undervalued invoice to
26   defendant AMBIANCE’s customs broker, who would transmit the
27   information to CBP as proof of the importation price of the
28

                                            6
      Case 2:20-cr-00370-VAP Document 1 Filed 08/25/20 Page 7 of 29 Page ID #:7



 1   merchandise for purposes of determining the tariff due on the

 2   importation.

 3        4.     Defendants AMBIANCE and NOH would pay the amount on the

 4   false invoice to the manufacturer via letter of credit.

 5        5.     Defendants AMBIANCE and NOH would pay the remainder owed on

 6   the second, supplemental invoice to the manufacturer via wire

 7   transfer.

 8        6.     Defendants AMBIANCE and NOH would thereby underpay customs

 9   tariffs by reporting only a portion of the value of the merchandise

10   it imported.

11        7.     In total, defendants AMBIANCE and NOH, together with co-

12   conspirators known and unknown to the United States Attorney,

13   knowingly, willfully, and with intent to defraud the United States,

14   submitted false invoices that resulted in an undervaluation of

15   imported merchandise of approximately $82,669,853, which caused

16   approximately $17,169,492.72 in unpaid tariffs owed to CBP by

17   defendant AMBIANCE.

18        8.     As part of this conspiracy, defendants AMBIANCE and NOH,

19   together with co-conspirators known and unknown to the United States

20   Attorney, sent approximately 438 individual wire transfers from

21   defendant AMBIANCE’s bank accounts in Los Angeles, California to

22   defendant AMBIANCE’s suppliers’ bank accounts outside of the United

23   States, all of which were sent to promote the importation of the

24   undervalued merchandise.

25   FAILURE TO FILE CURRENCY TRANSACTION REPORTS (FORM 8300s)

26        9.     Defendant AMBIANCE would receive large amounts of United
27   States currency exceeding $10,000 as payment for open invoices from
28   its customers.

                                            7
      Case 2:20-cr-00370-VAP Document 1 Filed 08/25/20 Page 8 of 29 Page ID #:8



 1        10.   Defendants AMBIANCE and NOH, together with co-conspirators

 2   known and unknown to the United States Attorney, would fail to file

 3   reports of currency transactions exceeding $10,000 to the Internal

 4   Revenue Service on a Form 8300 as required by law.

 5        11.   Through this conspiracy, defendants AMBIANCE and NOH,

 6   together with co-conspirators known and unknown to the United States

 7   Attorney, knowingly failed to file Form 8300s for approximately

 8   $11,103,123 worth of currency received from approximately 364

 9   individual cash sales transactions that each exceeded $10,000.

10   FALSE STATEMENT IN FILED TAX RETURNS

11        12.   With defendant NOH’s knowledge and approval, Coconspirator
12   1 would reduce the value of cash sales received by defendant AMBIANCE
13   so that sales reported were lower than the true sales amounts
14   received by defendant AMBIANCE.
15        13.   With defendant NOH’s knowledge and approval, Coconspirator
16   1 would send false sales reports to defendant AMBIANCE’s outside
17   accountants for purposes of preparing defendant AMBIANCE’s and
18   defendant NOH’s annual tax returns.
19        14.   Defendant NOH would thereby cause the outside accountants
20   to omit the deleted cash sales from the schedule K-1, Shareholder’s
21   Share of Income, Deductions, and Credits, issued to the sole
22   shareholder, defendant NOH’s spouse.
23        15.   As a result, defendant NOH would knowingly fail to include
24   the unreported sales on his tax returns and would sign, subscribe,
25   swear to, and file those returns knowing that they omitted
26   substantial amounts of income through cash sales and that the returns
27   contained material misrepresentations about their total income.
28

                                            8
      Case 2:20-cr-00370-VAP Document 1 Filed 08/25/20 Page 9 of 29 Page ID #:9



 1   C.   OVERT ACTS

 2        In furtherance of the conspiracy and to accomplish its objects,

 3   on or about the following dates, defendants AMBIANCE and NOH, and

 4   others known and unknown to the United States Attorney, committed

 5   various overt acts within the Central District of California, and

 6   elsewhere, including, but not limited to, the following:

 7        Overt Act Nos. 1 through 10: On or about the following dates,

 8   defendants AMBIANCE and NOH caused the following amounts to be wire
 9   transferred from an account at a financial institution in the Central
10   District of California, to an account at a financial institution
11   located outside of the United States:
12    OVERT     DATE          WIRE         OUTGOING     BENEFICIARY    BENEFICIARY
       ACT                  TRANSFER         BANK           BANK,          PAID
13                           AMOUNT                       LOCATION
14    1       10/3/13     $32,912.16      East West     Bank of        Zhejiang
                                          Bank          China          Cathaya
15                                                      Deqing         Huameng
                                                        Branch,        Knitting
16                                                      China          Co., Ltd.
      2       10/4/13     $228,614.40     East West     Bank of        Suzhou
17                                        Bank          China          Hengsheng
18                                                      Suzhou         I/E Co.,
                                                        Branch,        Ltd.
19                                                      China
      3       11/1/13     $317,793.96     East West     Bank of        Hangzhou
20                                        Bank          China          Xinyi
                                                        Hangzhou       Garments
21                                                      Binjiang       Co., Ltd.
                                                        sub-Branch,
22
                                                        China
23    4       11/6/13     $272,513.33     East West     Woori Bank-    Alim
                                          Bank          Seoul 203,     Intertex
24                                                      Hoehyon        Co., Ltd.
                                                        Dong 1-
25                                                      GA,Chung-Gu
                                                        Seoul,
26
                                                        Korea
27

28

                                            9
     Case 2:20-cr-00370-VAP Document 1 Filed 08/25/20 Page 10 of 29 Page ID #:10



 1    OVERT      DATE         WIRE         OUTGOING     BENEFICIARY    BENEFICIARY
       ACT                  TRANSFER         BANK           BANK,          PAID
 2                           AMOUNT                       LOCATION
 3    5       11/7/13     $230,288.25     East West     Bank of        Jiangsu
                                          Bank          Communicati    Weina
 4                                                      ons            Fashion
                                                        Taizhou        Co., Ltd
 5                                                      Branch,
                                                        China
 6    6       11/12/13    $165,720.84     East West     Shanghai       Jiangyin
 7                                        Bank          Pudong         Hongxin
                                                        Development    Garment
 8                                                      Bank           Making Co.,
                                                        Suzhou,        Ltd.
 9                                                      China
      7       11/14/13    $278,262.79     East West     Zhejiang       Pinghu
10                                        Bank          Pinghu         Huabiou
                                                        Rural          Knitting
11
                                                        Cooperative    Garments
12                                                      Bank,          Co., Ltd
                                                        Pinghu,
13                                                      China
      8       11/15/13    $265,085.45     East West     Hongkong       Super
14                                        Bank          and            Wonder
                                                        Shanghai       World Wide
15
                                                        Banking        Ltd.
16                                                      Hong Kong
      9       4/21/14     $185,452.68     HSBC          HSBC Hong      Super
17                                                      Kong           Wonder
                                                                       World Wide
18                                                                     Ltd.
      10      6/5/14      $55,072.08      HSBC          One Bank       Chunji Knit
19
                                                        Limited 97,    Ltd.
20                                                      Gulshan
                                                        Avenue
21                                                      Dhaka
                                                        Bangladesh
22

23         Overt Act Nos. 11 through 20:        On or about the following dates,
24   defendants AMBIANCE and NOH, and others known and unknown to the
25   United States Attorney, knowingly and willfully entered and
26   introduced imported merchandise, namely, garments from China, into
27   the commerce of the United States by means of materially false and
28   fraudulent invoices and statements, without reasonable cause to
                                           10
     Case 2:20-cr-00370-VAP Document 1 Filed 08/25/20 Page 11 of 29 Page ID #:11



 1   believe the truth of such statements.        Specifically, defendants

 2   AMBIANCE and NOH stated, and caused to be stated, that the following

 3   false and fraudulent invoices represented the total value of the

 4   merchandise imported into the United States, whereas, in fact, as

 5   defendants AMBIANCE and NOH then knew, the false invoices undervalued

 6   the merchandise imported into the United States in amounts as

 7   follows:

 8   OVERT   ENTRY DATE     ENTRY NO.        FALSE         AMOUNT       RESULTING
      ACT                                    VALUE     UNDERVALUED       DUTY NOT
 9                                         DECLARED       (SECOND          PAID
                                                         PAYMENT)
10

11   11      9/3/2013      HE801385544       $49,368     $32,912.16      $9,281.23

12   12      9/17/2013     HE801388571       $77,340     $76,865.76     $24,597.04

13   13      9/22/2013     HE801390247       $84,313     $56,208.36      $8,685.09

14   14      9/26/2013     HE801390684     $310,034    $205,587.12      $32,893.94

15   15      10/7/2013     HE801393688     $168,470      $72,201.60     $20,360.85

16   16      10/11/2013    HE801394082     $148,631      $99,420.96     $23,227.71

17   17      10/15/2013    HE801394041     $139,992      $92,964.00     $29,748.48
18   18      10/20/2013    HE801396525     $250,609    $167,072.64      $44,942.54
19   19      4/9/2014      HE801439994     $205,094      $87,897.60      $9,492.94
20   20      6/25/2014     HE801457814     $128,689      $55,072.08     $15,530.33
21

22        Overt Act Nos. 21 through 30:         On or about the following dates,
23   defendants AMBIANCE and NOH, together with others known and unknown
24   to the United States Attorney, knowingly, willfully, and with intent
25   to defraud the United States, made out and passed, and caused to be
26   made out and passed, through a customhouse of the United States, the
27   false and fraudulent documents set forth below:
28

                                           11
     Case 2:20-cr-00370-VAP Document 1 Filed 08/25/20 Page 12 of 29 Page ID #:12



 1     OVERT ACT         ENTRY DATE             FALSE AND FRAUDULENT DOCUMENT
 2   21              9/3/2013             Forms 7501 and 3461, bearing entry
 3                                        number HE801385544, falsely
                                          declaring that total entered value
 4                                        of the merchandise was $49,368
                                          instead of the true value paid of
 5                                        $82,280.40.
     22              9/17/2013            Forms 7501 and 3461, bearing entry
 6                                        number HE801388571, falsely
 7                                        declaring that total entered value
                                          of the merchandise was $77,340
 8                                        instead of the true value paid of
                                          $154,206.
 9   23              9/22/2013            Forms 7501 and 3461, bearing entry
                                          number HE801390247, falsely
10                                        declaring that total entered value
                                          of the merchandise was $84,313
11
                                          instead of the true value paid of
12                                        $140,520.90.
     24              9/26/2013            Forms 7501 and 3461, bearing entry
13                                        number HE801390684, falsely
                                          declaring that total entered value
14                                        of the merchandise was $310,034
                                          instead of the true value paid of
15
                                          $515,621.52.
16   25              10/7/2013            Forms 7501 and 3461, bearing entry
                                          number HE801393688, falsely
17                                        declaring that total entered value
                                          of the merchandise was $168,470
18                                        instead of the true value paid of
                                          $240,672.
19
     26              10/11/2013           Forms 7501 and 3461, bearing entry
20                                        number HE801394082, falsely
                                          declaring that total entered value
21                                        of the merchandise was $148,631
                                          instead of the true value paid of
22                                        $248,052.
     27              10/15/2013           Forms 7501 and 3461, bearing entry
23
                                          number HE801394041, falsely
24                                        declaring that total entered value
                                          of the merchandise was $139,992
25                                        instead of the true value paid of
                                          $232,956.
26   28              10/20/2013           Forms 7501 and 3461, bearing entry
                                          number HE801396525, falsely
27
                                          declaring that total entered value
28                                        of the merchandise was $139,992

                                           12
     Case 2:20-cr-00370-VAP Document 1 Filed 08/25/20 Page 13 of 29 Page ID #:13



 1     OVERT ACT         ENTRY DATE             FALSE AND FRAUDULENT DOCUMENT
 2                                        instead of the true value paid of
 3                                        $232,956.
     29              4/9/2014             Forms 7501 and 3461, bearing entry
 4                                        number HE801439994, falsely
                                          declaring that total entered value
 5                                        of the merchandise was $205,094
                                          instead of the true value paid of
 6                                        $323,052.
 7   30              6/25/2014            Forms 7501 and 3461, bearing entry
                                          number HE801457814, falsely
 8                                        declaring that total entered value
                                          of the merchandise was $128,689
 9                                        instead of the true value paid of
                                          $183,760.92.
10

11        Overt Act Nos. 31 through 36:         On or about the following dates,

12   defendants AMBIANCE and NOH, and others known and unknown to the

13   United States Attorney, received the following amounts of currency

14   over $10,000 without filing reports of currency transactions:

15                                     AMOUNT         INVOICE
      OVERT ACT      PAID DATE                                          CUSTOMER
                                      RECEIVED         NUMBER
16
     31              11/15/2012       $14,193.00       67779     A.R.
17
     32              11/21/2012       $17,610.00       68691     A.R.
18
     33              1/11/2013        $33,900.00       74642     A.R.
19
     34              1/24/2013        $19,344.00       76232     A.R.
20
     35              3/15/2013        $20,535.00       83280     A.R.
21

22   36               4/5/2013        $34,915.00       86452     A.R.

23

24        Overt Act No. 37:       In May 2012, with defendant NOH’s knowledge

25   and approval, Coconspirator 1 created a false sales journal for 2011,

26   omitting approximately $13,422,908 in cash sales, and reporting

27   instead total store sales of only $22,477,743.29, instead of the

28   correct total of $36,439,102.

                                           13
     Case 2:20-cr-00370-VAP Document 1 Filed 08/25/20 Page 14 of 29 Page ID #:14



 1        Overt Act No. 38:      On May 9, 2012, defendant NOH caused this

 2   falsified 2011 sales journal to be sent to outside accountants for

 3   defendant AMBIANCE, to be used to prepare financial statements and

 4   tax returns for 2011.

 5        Overt Act No. 39:      On October 8, 2012, defendant NOH subscribed

 6   to and authorized the filing of his individual joint tax return, Form
 7   1040, for the tax year 2011.
 8        Overt Act No. 40:      In June 2013, with defendant NOH’s
 9   knowledge, Coconspirator 1 created a false sales journal for 2012,
10   omitting approximately $6,662,641 in cash sales, and reporting
11   instead total store sales of only $8,477,795.77 instead of the true
12   and complete sales report amount of $15,141,772.87.
13        Overt Act No. 41:      On June 4, 2013, defendant NOH caused the
14   falsified 2012 sales journal to be sent to outside accountants for
15   defendant AMBIANCE, to be used to prepare financial statements and
16   tax returns for 2012.
17        Overt Act No. 42:      On October 9, 2013, defendant NOH subscribed
18   to and authorized the filing of his individual joint tax return, Form
19   1040, for the tax year 2012.
20

21

22

23

24

25

26

27

28

                                           14
     Case 2:20-cr-00370-VAP Document 1 Filed 08/25/20 Page 15 of 29 Page ID #:15



 1                                     COUNT TWO

 2                           [18 U.S.C. § 1956(a)(2)(A)]

 3                               [DEFENDANT AMBIANCE]

 4        On or about November 14, 2013, in Los Angeles County, within the

 5   Central District of California, and elsewhere, defendant AMBIANCE

 6   U.S.A., INC. knowingly transferred monetary instruments and funds,

 7   namely, $278,262.79, from an account at a financial institution in

 8   the Central District of California, to an account at a financial

 9   institution outside of the United States, with the intent to promote

10   the carrying on of specified unlawful activity, namely:

11        1.     Entry of goods falsely classified as to value and payment

12               of less than the amount of duty legally due, in violation

13               of Title 18, United States Code, Section 541;

14        2.     Entry of goods into the United States by means of false and

15               fraudulent statements, in violation of Title 18, United

16               States Code, Section 542; and

17        3.     Passing false and fraudulent documents through a United

18               States customhouse, in violation of Title 18, United States

19               Code, Section 545;

20   through the following transaction:

21      DATE          WIRE        OUTGOING        BENEFICIARY         BENEFICIARY
                    TRANSFER        BANK              BANK,               PAID
22                   AMOUNT                         LOCATION
23    11/14/13    $278,262.79    East West      Zhejiang Pinghu     Pinghu
                                 Bank           Rural               Huabiou
24                                              Cooperative         Knitting
                                                Bank, Pinghu,       Garments Co.,
25                                              China               Ltd
26

27

28

                                           15
     Case 2:20-cr-00370-VAP Document 1 Filed 08/25/20 Page 16 of 29 Page ID #:16



 1                                    COUNT THREE

 2                             [18 U.S.C. §§ 541, 2(b)]

 3                                [DEFENDANT AMBIANCE]

 4        On or about October 15, 2013, in Los Angeles County, within the

 5   Central District of California, and elsewhere, defendant AMBIANCE

 6   U.S.A., INC. and others known and unknown to the United States

 7   Attorney, knowingly effected, and willfully caused to be effected,

 8   the entry of goods and merchandise, upon a false classification as to

 9   their value and by payment of less than the amount of duty legally

10   due, namely:

11   ENTRY DATE      ENTRY NO.       FALSE            AMOUNT           RESULTING
                                     VALUE         UNDERVALUED          DUTY NOT
12                                 DECLARED     (SECOND PAYMENT)          PAID
13
     10/15/2013     HE801394041     $139,992           $92,964.00       $29,748.48
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           16
     Case 2:20-cr-00370-VAP Document 1 Filed 08/25/20 Page 17 of 29 Page ID #:17



 1                                     COUNT FOUR

 2                             [18 U.S.C. §§ 542, 2(b)]

 3                               [DEFENDANT AMBIANCE]

 4        On or about October 15, 2013, in Los Angeles County, within the

 5   Central District of California, and elsewhere, defendant AMBIANCE

 6   U.S.A., INC. and others known and unknown to the United States

 7   Attorney, entered and introduced, and willfully caused to be entered

 8   and introduced, imported merchandise, namely, garments from China,

 9   into the commerce of the United States by means of materially false

10   and fraudulent invoices and statements, without reasonable cause to

11   believe the truth of such statements.         Specifically, defendant

12   AMBIANCE stated, and willfully caused to be stated, that the false

13   and fraudulent invoice represented the total value of the merchandise

14   imported into the United States, whereas, in fact, as defendant

15   AMBIANCE then knew and believed, the false invoice undervalued the

16   merchandise imported into the United States in the amount as follows:

17   ENTRY DATE     ENTRY NO.        DECLARED            UNDER-         RESULTING
                                       VALUE          VALUATION          DUTY NOT
18                                    (FALSE            (SECOND            PAID
                                     INVOICE)          PAYMENT)
19

20   10/15/2013    HE801394041          $139,992         $92,964.00      $29,748.48

21

22

23

24

25

26

27

28

                                           17
     Case 2:20-cr-00370-VAP Document 1 Filed 08/25/20 Page 18 of 29 Page ID #:18



 1                                     COUNT FIVE

 2                             [18 U.S.C. §§ 545, 2(b)]

 3                               [DEFENDANT AMBIANCE]

 4         On or about October 15, 2013, in Los Angeles County, within the

 5   Central District of California, and elsewhere, defendant AMBIANCE

 6   U.S.A., INC. and others known and unknown to the United States

 7   Attorney, knowingly, willfully, and with intent to defraud the United

 8   States, made out and passed, and caused to be made out and passed,

 9   through a customhouse of the United States, the false and fraudulent

10   documents set forth below, in order to influence action by the United

11   States:

12       ENTRY DATE                  FALSE AND FRAUDULENT DOCUMENT
13   10/15/2013           Forms 7501 and 3461, bearing entry number
14                        HE801394041, falsely declaring that total
                          entered value of the merchandise was $139,992
15                        instead of the true value paid of $232,956.

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           18
     Case 2:20-cr-00370-VAP Document 1 Filed 08/25/20 Page 19 of 29 Page ID #:19



 1                             COUNTS SIX THROUGH EIGHT

 2                        [31 U.S.C. §§ 5331(a), 5322(b)]

 3                               [DEFENDANT AMBIANCE]

 4        On or about the following dates, in Los Angeles County, within

 5   the Central District of California, and elsewhere, defendant AMBIANCE

 6   U.S.A., INC. knowingly and willfully failed to file a report of

 7   domestic currency transaction over $10,000 in a trade or business,

 8   and did so as part of a pattern of illegal activity involving more

 9   than $100,000 in a 12-month period, upon receipt of the following

10   currency amounts:

11                                  AMOUNT        INVOICE
       COUNT       PAID DATE                                          CUSTOMER
                                   RECEIVED        NUMBER
12
     SIX          10/30/2013      $53,010.00      104558       A.R.
13   SEVEN        11/26/2013      $27,930.00      122133       A.R.
     EIGHT        04/15/2014      $33,000.00      136869       A.R.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           19
     Case 2:20-cr-00370-VAP Document 1 Filed 08/25/20 Page 20 of 29 Page ID #:20



 1                                     COUNT NINE

 2                              [26 U.S.C. § 7206(1)]

 3                                  [DEFENDANT NOH]

 4        On or about October 8, 2012, in Los Angeles County, within the

 5   Central District of California, and elsewhere, defendant SANG BUM

 6   NOH, also known as “Ed Noh,” a resident of Los Angeles County,

 7   California, willfully made and subscribed to a materially false

 8   United States Individual Income Tax Return, Form 1040, for the

 9   calendar year 2011, which was prepared and signed in the Central

10   District of California, filed with the Internal Revenue Service, and

11   which defendant NOH verified as true, correct, and complete by a

12   written declaration made under penalty of perjury, and which tax

13   return defendant NOH did not believe to be true and correct as to

14   every material matter, in that the return falsely omitted $13,422,908

15   in taxable income from Ambiance, U.S.A., Inc. to defendant NOH and

16   his spouse, when, in fact, as defendant NOH then knew, the amount of

17   taxable income was substantially higher.

18

19

20

21

22

23

24

25

26

27

28

                                           20
     Case 2:20-cr-00370-VAP Document 1 Filed 08/25/20 Page 21 of 29 Page ID #:21



 1                            FORFEITURE ALLEGATION ONE

 2             [18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c)]

 3        1.    Pursuant to Rule 32.2 of the Federal Rules of Criminal

 4   Procedure, notice is hereby given that the United States of America

 5   will seek forfeiture as part of any sentence, pursuant to Title 18,

 6   United States Code, Section 981(a)(1)(C) and Title 28, United States

 7   Code, Section 2461(c), in the event of any defendant’s conviction of

 8   the offense set forth in Count One of this Information.

 9        2.    Any defendant so convicted shall forfeit to the United

10   States of America the following:

11              (a)   all right, title, and interest in any and all

12   property, real or personal, constituting, or derived from, any

13   proceeds traceable to the offense; and

14              (b)   To the extent such property is not available for

15   forfeiture, a sum of money equal to the total value of the property

16   described in subparagraph (a).

17        3.    Pursuant to Title 21, United States Code, Section 853(p),

18   as incorporated by Title 28, United States Code, Section 2461(c), any

19   defendant so convicted shall forfeit substitute property, up to the

20   value of the property described in the preceding paragraph if, as the

21   result of any act or omission of said defendant, the property

22   described in the preceding paragraph or any portion thereof (a)

23   cannot be located upon the exercise of due diligence; (b) has been

24   transferred, sold to, or deposited with a third party; (c) has been

25   placed beyond the jurisdiction of the court; (d) has been

26   substantially diminished in value; or (e) has been commingled with

27   other property that cannot be divided without difficulty.

28

                                           21
     Case 2:20-cr-00370-VAP Document 1 Filed 08/25/20 Page 22 of 29 Page ID #:22



 1                            FORFEITURE ALLEGATION TWO

 2                    [18 U.S.C. § 982 and 28 U.S.C. § 2461(c)]

 3        1. Pursuant to Rule 32.2(a) of the Federal Rules of Criminal

 4   Procedure, notice is hereby given that the United States will seek

 5   forfeiture as part of any sentence, pursuant to Title 18, United

 6   States Code, Section 982(a)(1) and Title 28, United States Code,

 7   Section 2461(c), in the event of the defendant’s conviction of the

 8   offense set forth in Count Two of this Information.

 9        2.    The defendant, if so convicted, shall forfeit to the United

10   States of America the following:

11              (a)   Any property, real or personal, involved in any such

12   offense, and any property traceable to such property; and

13              (b)   To the extent such property is not available for

14   forfeiture, a sum of money equal to the total value of the property

15   described in subparagraph (a).

16        3.   Pursuant to Title 21, United States Code, Section 853(p), as

17   incorporated by Title 18, United States Code, Section 982(b)(1), and

18   Title 18, United States Code, Section 982(b)(2), the defendant, if so

19   convicted, shall forfeit substitute property, if, by any act or

20   omission of the defendant, the property described in the preceding

21   paragraph, or any portion thereof: (a) cannot be located upon the

22   exercise of due diligence; (b) has been transferred, sold to, or

23   deposited with a third party; (c) has been placed beyond the

24   jurisdiction of the court; (d) has been substantially diminished in

25   value; or (e) has been commingled with other property that cannot be

26   divided without difficulty. Substitution of assets shall not be

27   ordered, however, where the convicted defendant acted merely as an

28   intermediary who handled but did not retain the property in the

                                           22
     Case 2:20-cr-00370-VAP Document 1 Filed 08/25/20 Page 23 of 29 Page ID #:23



 1   course of the money laundering offense unless the defendant, in

 2   committing the offense or offenses giving rise to the forfeiture,

 3   conducted three or more separate transactions involving a total of

 4   $100,000.00 or more in any twelve-month period.

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           23
     Case 2:20-cr-00370-VAP Document 1 Filed 08/25/20 Page 24 of 29 Page ID #:24



 1                           FORFEITURE ALLEGATION THREE

 2                           [18 U.S.C. §§ 982 and 545]

 3        1.    Pursuant to Rule 32.2(a) of the Federal Rules of Criminal

 4   Procedure, notice is hereby given that the United States of America

 5   will seek forfeiture as part of any sentence, pursuant to Title 18,

 6   United States Code, Sections 982 and 545, and Title 28, United States

 7   Code, Section 2461(c), in the event of the defendant’s conviction of

 8   the offenses set forth in any of Counts Three through Five of this

 9   Information.

10        2.    The defendant, if so convicted, shall forfeit to the United

11   States the following:

12              (a) All right, title, and interest in any and all property,

13   real or personal constituting, or derived from, any proceeds

14   obtained, directly or indirectly, as a result of each such offense;

15              (b)   Any and all merchandise introduced into the United

16   States in violation of Title 18, United States Code, Section 545, or

17   the value thereof; and

18              (c)   To the extent such property is not available for

19   forfeiture, a sum of money equal to the total value of the property

20   described in subparagraphs (a) and (b).

21        3.    Pursuant to Title 21, United States Code, Section 853(p),

22   as incorporated by Title 18, United States Code, Section 982(b) and

23   Title 28, United States Code, Section 2461(c), the defendant, if so

24   convicted, shall forfeit substitute property, up to the total value

25   of the property described in the preceding paragraph if, as the

26   result of any act or omission of the defendant, the property

27   described in the preceding paragraph, or any portion thereof: (a)

28   cannot be located upon the exercise of due diligence; (b) has been

                                           24
     Case 2:20-cr-00370-VAP Document 1 Filed 08/25/20 Page 25 of 29 Page ID #:25



 1   transferred, sold to or deposited with a third party; (c) has been

 2   placed beyond the jurisdiction of the Court; (d) has been

 3   substantially diminished in value; or (e) has been commingled with

 4   other property that cannot be divided without difficulty.

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           25
     Case 2:20-cr-00370-VAP Document 1 Filed 08/25/20 Page 26 of 29 Page ID #:26



 1                           FORFEITURE ALLEGATION FOUR

 2                                [31 U.S.C. § 5317]

 3        1.   Pursuant to Rule 32.2(a) of the Federal Rules of Criminal

 4   Procedure, notice is hereby given that the United States of America

 5   will seek forfeiture as part of any sentence, pursuant to Title 31,

 6   United States Code, Section 5317, and Title 28, United States Code,

 7   Section 2461(c), in the event of the defendant’s conviction of the

 8   offenses set forth in any of Counts Six through Eight of this

 9   Information.

10        2.    The defendant, if so convicted, shall forfeit to the United

11   States of America the following:

12              (a)   All property, real or personal, involved in any such

13   offense and any property traceable thereto; and

14              (b)   To the extent that such property is not available for

15   forfeiture, a sum of money equal to the total value of the property

16   described in subparagraph (a).

17        3.   Pursuant to Title 21, United States Code, Section 853(p) and

18   Title 31, United States Code, Section 5317(c)(1)(B), the defendant,

19   if so convicted, shall forfeit substitute property, if, by any act or

20   omission of the defendant, the property described in the preceding,

21   or any portion thereof; (a) cannot be located upon the exercise of

22   due diligence; (b) has been transferred, sold to, or deposited with a

23   third party; (c) has been placed beyond the jurisdiction of the

24   court; (d) has been substantially diminished in value; or (e) has

25   been commingled with other property that cannot be divided without

26   difficulty.

27

28

                                           26
     Case 2:20-cr-00370-VAP Document 1 Filed 08/25/20 Page 27 of 29 Page ID #:27



 1                           FORFEITURE ALLEGATION FIVE

 2                                [26 U.S.C. § 7301]

 3        1.    Pursuant to Rule 32.2(a) of the Federal Rules of Criminal

 4   Procedure, notice is hereby given that the United States of America

 5   will seek forfeiture as part of any sentence, pursuant to Title 26,

 6   United States Code, 7301, and Title 28, United States Code, Section

 7   2461(c), in the event of the defendant’s conviction of the offense

 8   set forth in Count Nine of this Information.

 9        2.    The defendant, if so convicted, shall forfeit to the United

10   States of America the following:

11              (a) Any property sold or removed by the convicted defendant

12   in fraud of the internal revenue laws, or with design to avoid

13   payment of such tax, or which was removed, deposited, or concealed,

14   with intent to defraud the United States of such tax or any part

15   thereof;

16              (b) All property manufactured into property of a kind

17   subject to tax for the purpose of selling such taxable property in

18   fraud of the internal revenue laws, or with design to evade the

19   payment of such tax;

20              (c) All property whatsoever, in the place or building, or

21   any yard or enclosure, where the property described in subsection (a)

22   or (b) is found, or which is intended to be used in the making of

23   property described in subsection (a), with intent to defraud the

24   United States of tax or any part thereof, on the property described

25   in subsection (a);

26              (d) All property used as a container for, or which shall

27   have contained, property described in subsection (a) or (b);

28              (e) Any property (including aircraft, vehicles, vessels, or

                                           27
     Case 2:20-cr-00370-VAP Document 1 Filed 08/25/20 Page 28 of 29 Page ID #:28



 1   draft animals) used to transport or for the deposit or concealment of

 2   property described in subsection (a) or (b), or any property used to

 3   transport or for the deposit or concealment of property which is

 4   intended to be used in the making or packaging of property described

 5   in subsection (a); and

 6              (f)   To the extent that such property is not available for

 7   forfeiture, a sum of money equal to the total value of the property

 8   described in this paragraph.

 9        3.    Pursuant to Title 21, United States Code, Section 853(p),

10   as incorporated by Title 18, United States Code, Section 982(b) and

11   Title 28, United States Code, Section 2461(c), the defendant, if so

12   convicted, shall forfeit substitute property, up to the total value

13   of the property described in the preceding paragraph if, as the

14   result of any act or omission of the defendant, the property

15   described in the preceding paragraph, or any portion thereof

16   (a) cannot be located upon the exercise of due diligence; (b) has

17   been transferred, sold to or deposited with a third party; (c) has

18   been placed beyond the jurisdiction of the court; (d) has been

19   //

20   //

21   //

22   //

23   //

24   //

25   //

26   //

27   //

28

                                           28
     Case 2:20-cr-00370-VAP Document 1 Filed 08/25/20 Page 29 of 29 Page ID #:29



 1   substantially diminished in value; or (e) has been commingled with

 2   other property that cannot be divided without difficulty.

 3

 4                                            NICOLA T. HANNA
                                              United States Attorney
 5

 6

 7
                                              BRANDON D. FOX
 8                                            Assistant United States Attorney
                                              Chief, Criminal Division
 9
                                              CAROL A. CHEN
10                                            Assistant United States Attorney
                                              Chief, International Narcotics,
11                                            Money Laundering, &
                                              Racketeering Section
12
                                              LUCY B. JENNINGS
13                                            Assistant United States Attorney
                                              International Narcotics,
14                                            Money Laundering, &
                                              Racketeering Section
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           29
